Citation Nr: 0924057	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.   
 
2.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied service connection for hepatitis C and denied an 
increase in a 30 percent rating for PTSD.  

The Board observes that the March 2004 RO decision (noted 
above) also denied an increase in a 10 percent rating for a 
left hip disability.  The Veteran filed a notice of 
disagreement in November 2004 and a statement of the case was 
eventually issued in March 2008.  The record does not reflect 
that a timely substantive appeal has been submitted as to 
that issue.  Thus, the Board does not have jurisdiction over 
that claim. 38 C.F.R. §§ 20.200, 20.202, 20.302.

In a February 2008 statement, the Veteran's representative 
appears to have raised the issue of entitlement to service 
connection for a right leg disability, to include as 
secondary to a service-connected left hip disability.  
Additionally, the Board notes that in an April 2009 informal 
hearing presentation, the Veteran's representative discussed 
a January 2007 VA examination report that indicated that the 
Veteran was unemployable.  Therefore, the Board finds that 
the Veteran's representative has also raised an issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  Those issues are not before 
the Board at this time and are referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  






FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in November 2002, and April 2003 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating for PTSD, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A June 2008 letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in September 2008.  

Additionally, the Board notes that in the June 2008 letter 
(noted above) the Veteran was specifically provided with the 
criteria for increased ratings for his service-connected 
PTSD.  Therefore, a remand for additional notification 
regarding criteria with which the Veteran and his 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; and records from the Social Security Administration 
(SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and treatment records; post-service private 
and VA treatment records; VA examination reports; and SSA 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

Private and VA treatment records dated from July 2002 to 
December 2003 show treatment for disorders including PTSD.  

For example, a January 2003 VA treatment entry noted that the 
Veteran suffered from rather severe PTSD symptomatology which 
rendered him unable to establish or maintain gainful 
employment.  It was noted that the Veteran had not been 
employed for a year and a half.  

An April 2003 psychiatric evaluation report from A. K. Chen, 
M.D., related diagnoses of PTSD, chronic, combat related in 
Vietnam, and history of alcohol and substance abuse, 
marijuana and cocaine.  A GAF score of 50 was assigned with a 
GAF score during the past year of 55.  

Records from the SSA indicate that the Veteran was 
permanently and totally disabled and that he became disabled 
in October 2002.  

A February 2004 VA psychiatric examination report noted that 
the Veteran's claims folder was available for review.  The 
examiner reported that there was a June 2001 VA psychiatric 
examination of record that she had performed.  The examiner 
stated that, at that time, she gave the Veteran a diagnosis 
of PTSD and polysubstance abuse in remission, secondary to 
self-medication for PTSD.  The examiner related that she 
assigned a current GAF score of 52 with a GAF score of 52 
over the previous year at that time.  The examiner reported 
that having read the June 2001 report, the Veteran offered 
some different information at that time than he did 
presently.  The examiner stated that, for instance, the 
Veteran stated that he had been sexually abused by a friend 
of his aunt which he did not report at the June 2001 
examination.  It was noted that the Veteran also denied 
physically abusing women, while he had admitted that during 
the June 2001 VA examination.  The examiner indicated that, 
overall, the Veteran seemed to not be as forthcoming with 
details during the present examination and, therefore, some 
of the things reported were either different or absent.  

The examiner reported that the Veteran was quite disjointed 
in providing a sequence of treatment for his mental health.  
The examiner noted that it appeared that the Veteran had gone 
to a hospital in 2000, perhaps in September, because he was 
in a rage, but they only kept him for several hours and 
referred him back to the VA.  The examiner noted that the 
Veteran had alcohol treatment at the VA in 1970s, per his 
report, and that he had two other drug related treatments in 
at a VA facility, perhaps in 1998 and 2003.  It was noted 
that the Veteran was also treated in December 2002 at VA 
facility for drug treatment which lasted until July 2003.  
The examiner stated that there was a note from an emergency 
room visit in an ambulance in November 2002 indicating that 
the Veteran had become intoxicated with alcohol and that he 
had also used crack cocaine.  The examiner noted that the 
Veteran had been placed on medication and was seeing a 
physician at a VA facility.  The Veteran reported that he had 
not seen the physician in a few months and that he was 
somewhat dissatisfied with the antidepressants due to some 
sexual side effects and that he simply stopped taking the 
medication.  The examiner remarked that it would appear that 
the Veteran does not follow through with treatment.  

The Veteran reported that he dropped out of school in the 
tenth grade, but that he obtained his GED in the military.  
He indicated that he started drinking fairly steadily when he 
was seventeen years old, even before the military, but that 
it escalated in Vietnam.  He denied that he had any drug use, 
arrests, or school suspensions as a youngster.  The Veteran 
stated that he was never married, but that he did have a long 
term relationship for about eighteen years that ended 
approximately one year earlier.  He stated that his 
girlfriend was unfaithful.  He related that he did raise her 
children and that he did have a relationship with them 
presently.  The Veteran indicated that he had no friends and 
that he tended to be a loner.  He reported that he did not 
belong to any organizations.  He noted that before a fire 
burned his home recently, he did watch a lot of television or 
rent movies.  It was noted that the Veteran had a long 
history of assaults and that he stated that he had spent a 
total of perhaps fifteen years incarcerated.  He reported 
that his longest jail time was for three years.  

The Veteran stated that he did use alcohol quite heavily, but 
that he did stop it on his own.  He noted that he stopped 
using cocaine regularly in 1985.  The examiner reported that 
the Veteran portrayed his alcohol and/or drug use as 
"slips", but that it was unclear whether such was true or 
not.  The Veteran indicated that he had been employed in 
various jobs after Vietnam, including a forklift operator for 
four years and a tractor-trailer driver for 10 years.  He 
reported that he stopped working in approximately October 
2000 when he was into drug usage again.  The Veteran stated 
that since that time, he had really not been working.  He 
noted that he did start getting SSA disability in January 
2004.  

The examiner reported that the Veteran was dressed 
appropriately and casually, with fair activities of daily 
living and hygiene.  It was noted that the Veteran walked 
with a limp and that he stated that his mood was irritable 
and sad.  The examiner indicated that during the interview, 
the Veteran did not seem particularly anhedonic, although he 
could have been seen as irritable at times.  The examiner 
stated, however, that the Veteran was able to maintain a 
rapport with her.  The examiner related that the Veteran's 
speech was spontaneous and logical.  The examiner indicated 
that there was no deficit in the Veteran's remote memory and 
that although he complained of some recent memory deficits, 
there were none observed during the examination.  The 
examiner reported that there was no indication of a thought 
disorder and that the Veteran denied delusions and 
hallucinations.  It was noted that the Veteran was oriented 
times three.  The examiner stated that the Veteran did have 
impulse control problems and that as recently as a few weeks 
ago, he punched a wall.  The examiner reported that the 
Veteran complained of depression and suicidal ideation, but 
that he had no plan or intent.  The examiner indicated that 
the Veteran did complain of anxiety and panic attacks and 
that he reported that he had a panic attack when he was taken 
on an outing to a hockey game.  

The examiner noted that the Veteran stated that his sleep was 
impaired and that he might sleep for only four hours.  The 
Veteran reported that he had nightmares only once in a while 
and that his appetite was relatively well maintained.  The 
examiner remarked that the Veteran fully met the criteria for 
PTSD as described in DSM-IV.  It was noted that the Veteran 
reported that he thought of recollections of Vietnam two to 
three times a week.  The Veteran stated that he had some 
recurrent dreams of incidents in Vietnam and other events and 
that he made an effort to avoid such thoughts and feelings.  
He reported that he would not watch any films about any type 
of war, let along Vietnam, and that he avoided fireworks.  
The Veteran indicated that he had extreme feelings of 
detachment from others.  He also stated that he had 
difficulty sleeping, was irritable, was hypervigilent, and 
that he did not like having people behind him.  It was noted 
that he also had an exaggerate startle response.  

The examiner reported that the Veteran indicated that he felt 
things were worse because he had not been taking his 
medication for two months because his sex drive had been 
affected.  It was noted that the Veteran reported that it was 
quite difficult to resist drugs in the neighborhood where he 
lived.  The examiner indicated that there was no indication 
that the Veteran's PTSD symptoms were increasing in 
intensity.  The examiner stated that it sounded as if the 
Veteran was distressed because his sex drive was impaired due 
to the medications and because he had a difficult time 
resisting drug use, and not that his PTSD symptoms were 
worse.  The diagnoses were PTSD, chronic, with moderate 
symptoms, and no increase in his symptoms since the last 
examination, and polysubstance abuse, in current remission.  
The examiner noted that the Veteran's substance abuse was, in 
part, to self-medicate for PTSD symptoms.  A GAF score of 52 
was assigned with a past year GAF score of 52.  

Private and VA treatment records dated from March 2004 to 
November 2006 refer to treatment for multiple disorders 
including PTSD.  

For example, an April 2005 VA discharge summary related 
diagnoses of cocaine dependence, alcohol dependence in 
remission, and PTSD.  The admission GAF score was 40 with a 
45 GAF score assigned at discharge.  A May 2005 substance 
abuse service treatment entry related diagnoses of cocaine 
dependence and PTSD by history.  The admission GAF score was 
45 with a past year GAF score of 50.  The current GAF score 
was noted to be 35.  

An August 2005 VA treatment entry noted that the Veteran 
reported that he was unable to leave his house to due to 
heightened anxiety and hypervigilence.  He indicated that he 
was having problem with startle response, flashbacks to 
Vietnam, depression, anger outbursts, assaultive behavior, 
insomnia, and combat dreams.  The examiner reported that the 
Veteran was unable to work for gainful employment in any 
capacity and that he was unlikely to do so in the future.  It 
was noted that the Veteran remained significantly impaired by 
depression and PTSD.  The impression was PTSD, secondary to 
combat in Vietnam, and depression.  A GAF score of 35 was 
assigned at that time.  

A November 2006 report from a VA psychologist indicated that 
the Veteran was referred to a VA PTSD program to participate 
in the Seeking Safety protocol which addressed issues of 
chemical dependence and PTSD simultaneously.  The 
psychologist noted that the Veteran had a long history of 
treatment for both chemical dependence and PTSD.  A GAF score 
of 43 was assigned.  

The most recent January 2007 VA psychiatric examination 
report noted that the Veteran's claims file was reviewed.  
The examiner reported that the Veteran's history of 
psychiatric diagnosis and treatment revolved primarily around 
treatment for polysubstance addiction.  The examiner 
indicated that by the Veteran's report, he began drinking at 
age seventeen and was certainly an alcoholic by the time he 
returned from Vietnam.  It was noted that the Veteran stated 
that he quit drinking about thirty-five years ago and 
essentially switched his alcohol dependence to cocaine 
dependence.  The Veteran related that until eleven months 
earlier, he had a history of chronic cocaine abuse and 
addiction and that he was involved in four separate drug and 
alcohol rehabilitation programs with one in the 1970s, one in 
1998, one in 2003, and one in 2005.  The examiner indicted 
that he did review the Veteran's discharge summary from his 
most recent substance abuse treatment program in July 2005 
and that he did leave prior to completing treatment.  The 
examiner noted, however, that the Veteran reported that he 
had been clean for eleven months.  

The examiner reported that the Veteran was followed in an 
outpatient basis by a VA physician who prescribed medication 
and that he did participate in both substance treatment 
groups and a Vietnam PTSD group, which he attended on a 
weekly basis.  He stated that most of his PTSD treatment had 
occurred recently.  The examiner indicated that the Veteran's 
records stated that he was trained as a tractor-trailer 
driver.  It was noted that the Veteran related that his 
longest term of employment was for four years working for a 
company where he operated a forklift.  The Veteran indicated 
that he had several jobs as a tractor-trailer driver and that 
he would typically either quit or get fired.  He stated that 
he always had authority problems and that he did not like 
taking orders from others.  It was noted that the Veteran 
admitted that he had physical fights with both his co-workers 
and his bosses at times, resulting in his being fired.  

The examiner indicated that by the Veteran's report, he had 
been able to obtain employment, but had never been able to 
keep a job.  The examiner stated that at that point in time, 
given the Veteran's age, chronic history of substance abuse, 
and more significant history of incarceration, he would 
appear to be, for all intents and purposes, unemployable.  
The examiner commented that it was important to note that 
obviously the Veteran's PTSD was not the sole cause of his 
unemployability.  The examiner indicated, however, that the 
combination of the Veteran's multiple mental disorders 
certainly had caused him to be unemployable.  The examiner 
remarked that he was of the opinion that the experiences the 
Veteran had in Vietnam did exacerbate all his other 
preexisting problems and did play a significant role in his 
inability to maintain employment.  The examiner stated that 
the Veteran did display marked impairment in occupational 
functioning as noted.  The examiner noted that the Veteran 
could get a job, but that he could not keep one.  The 
examiner reported that the Veteran's PTSD played an important 
contributing role in that problem.  It was noted that the 
Veteran stated that he did not like to be around other people 
and that he did not like to take orders.  The examiner also 
indicated that the Veteran was hypervigilent and that he also 
had some paranoia.  

The examiner reported that the Veteran was single and that he 
had never been married.  It was noted that the Veteran's 
record indicated that his longest relationship lasted 
eighteen years and that he broke off that relationship 
approximately one year earlier.  The Veteran reported that he 
did have a woman friend who he wanted to go live with in New 
Jersey.  The Veteran indicated that he had numerous 
relationships in the past and that he had six children by 
various women he had relationships with over the years.  The 
examiner indicated that it was noteworthy that the Veteran 
never raised any of his children, that he had no contact with 
them, and that he did not even know the their phone numbers 
or addresses.  It was noted, however, that the Veteran was 
currently required to pay back child support even though his 
youngest child was apparently twenty-five years old.  The 
examiner remarked that the Veteran was clearly estranged from 
his family.  The examiner noted that the Veteran reported 
that he had several half brothers and sisters, but that he 
did not grow up with any of them or know their phone numbers 
or addresses.  

The examiner related that the Veteran did not belong to any 
groups or organizations.  The examiner noted that the Veteran 
reported that he would isolate himself and that he did appear 
to be extremely socially isolated.  The examiner indicated 
that the Veteran displayed marked impairment in his social 
functioning.  The examiner commented that it appeared that 
the experiences the Veteran had in Vietnam and his resultant 
PTSD had played a significant contributing factor in his 
social isolation and social impairment.  The examiner 
reported that it appeared in all likelihood that the Veteran 
had been attempting to self-medicate with alcohol and cocaine 
to treat his anxiety and depression, which appeared to be 
exacerbated by his military service.  

The examiner reported that the Veteran was casually dressed 
and that he was wearing jeans, a sweatshirt, and a baseball 
cap.  The examiner indicated that the Veteran displayed good 
grooming and hygiene.  The examiner reported that the Veteran 
looked to be his stated age and that he was remarkable in his 
physical appearance because he had a very large 6-inch long 
scar that was on the base of his chin.  It was noted that the 
Veteran reported that the scar was the result of a bar fight 
in which he was cut with a bottle.  The examiner indicated 
that the Veteran was polite and cooperative throughout the 
interview and that he was quite open and honest in all of his 
responses.  The examiner stated that the Veteran clearly did 
not have an agenda.  It was noted that the Veteran had some 
understanding that he could receive an increase, but that he 
certainly did not seem to be trying to exaggerate his 
symptoms in order to receive an increase.  

The examiner stated that the Veteran had an adequate speaking 
vocabulary.  The examiner indicated that although the Veteran 
tended to be concrete, he could understand abstract concepts.  
It was noted that when the Veteran was asked to describe his 
typical mood, he stated that he would go into rages 
sometimes.  The examiner related that the Veteran went into 
detail about how he had a quick temper and suffered from low 
frustration levels.  It was noted that the Veteran reported 
that he would punch walls, that he had been involved in fist-
fighting, and that he had a long history of assault that had 
resulted in numerous stints in jail.  The Veteran indicated 
that he had spent a total of fifteen years incarcerated on 
one charge or another, primarily for fighting.  It was noted 
that he was also apparently incarcerated for three years on a 
rape charge that was eventually vacated.  The examiner stated 
that the Veteran had poor impulse control, an explosive 
temper, and a long history of assault.  

The examiner noted that the when asked about symptoms of 
psychoses, the Veteran reported that he had heard voices in 
the past.  It was noted that the Veteran reported that he 
only had one visual hallucination in his whole life while 
serving in Vietnam in a foxhole.  It was noted that the 
Veteran admitted to a history of paranoid ideation occurring 
occasionally.  The Veteran reported that he did not trust 
other people and that he related that situation to multiple 
fist-fights or to being in fights where he was seriously 
injured.  It was noted that the Veteran reported that he had 
been brooding about having cirrhosis of the liver and getting 
old, but that he denied compulsions.  As to panic attacks, 
the Veteran reported that he became so anxious at a hockey 
game that he had to go outside until it was over.  The 
Veteran stated that he attempted to avoid all crowds under 
all circumstances.  The Veteran indicated that he had 
insomnia and that he would only get about four hours sleep 
per night.  He described his concentration as not good and 
reported that he had a short attention span.  The examiner 
indicated that the Veteran did not display gross deficits in 
immediate, short, or long-term memory.  

The examiner indicated that the Veteran reported that he had 
feelings of hopelessness, helplessness, and worthlessness.  
It was noted that the Veteran reported that he had suicidal 
ideation many times in his life, but that he had never 
actually attempted to kill himself.  The examiner reported 
that the Veteran denied ever being actively homicidal in 
spite of a long history of fist-fighting.  The examiner 
indicated that in spite of a long history of significantly 
impaired functioning and serious mental illness, it appeared 
that the Veteran was still competent to manage his own funds.  
The Veteran reported that he still avoided fireworks and that 
if he would hear one go off, it made him extremely anxious 
and angry.  He stated that he avoided all stimuli that 
reminded him of Vietnam.  He related that he wished he was 
living by himself and that he found it very stressful being 
around other Veterans in the Veteran's Home.  It was noted 
that the Veteran reported a history of nightmares that were 
occasionally about Vietnam.  He also indicated that he lost 
interest in socializing.  The Veteran indicated that his 
hobbies were watching movies on television and that he liked 
to watch action adventure movies.  He stated that his future 
plans involved marrying the woman who lives in New Jersey.  

The diagnoses were mood disorder, not otherwise specified; 
polysubstance dependence; PTSD; and an antisocial personality 
disorder.  The examiner indicated that the Veteran's current 
GAF score was 40 indicating major impairment of functioning.  
The examiner commented that it was his opinion that the 
Veteran was unemployable.  The examiner stated, as noted 
above, that the Veteran's PTSD appeared to have made it 
difficult for him to maintain employment, causing him to be 
irritable, suffer from low frustration tolerance, and a 
tendency to respond to frustration with aggression.  The 
examiner remarked that it appeared that the Veteran's PTSD 
had played a major role in his social impairment as well.  
The examiner indicated that the Veteran displayed marked 
impairment of social functioning with extreme estrangement 
from his own children, difficulty maintaining relationships, 
and no relationships with his siblings.  The examiner 
commented that, in summary, it would appear that the 
Veteran's PTSD had played a strong contributing role to his 
marked impairment in both social and occupational functioning 
and that he appeared to be unemployable at that point in time 
given his age, physical health impairments, and serious 
mental illness.  

VA treatment records dated from January 2007 to June 2008 
referred to continuing treatment.  

The medical evidence shows that the Veteran has not worked in 
years and that he is receiving disability compensation from 
the SSA.  The Veteran has never been married and his longest 
relationship was approximately eighteen years.  He reports 
that he is currently dating a woman who lives in New Jersey 
and would like to get married.  The Veteran is estranged from 
his children and from his siblings.  The most recent January 
2007 VA psychiatric examination report indicated a GAF score 
of 40, suggesting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  The VA examiner specifically reported that 
the GAF score indicated major impairment of functioning.  The 
examiner also indicated that the Veteran displayed marked 
impairment of social functioning with extreme estrangement 
from his own children, difficulty maintaining relationships, 
and no relationships with his siblings.  The examiner 
commented that, in summary, it would appear that the 
Veteran's PTSD had played a strong contributing role to his 
marked impairment in both social and occupational functioning 
and that he appeared to be unemployable at that point in time 
given his age, physical health impairments, and serious 
mental illness.  

The Board observes that a November 2006 report from a VA 
psychologist indicated a GAF score of 43, suggesting serious 
symptoms.  Additionally, the prior February 2004 VA 
psychiatric examination report noted a GAF score of 52, 
suggesting moderate symptoms.  The Board notes that VA 
treatment entries dated in April 2005 and August 2005 showed 
even lower GAF scores of 35, also suggesting major 
impairment.  A January 2003 VA treatment entry noted that the 
Veteran suffered from rather severe PTSD symptomatology which 
rendered him unable to establish or maintain gainful 
employment.  

Viewing all the evidence, the Board finds that the Veteran's 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, supporting a higher rating of 70 percent.  See 38 
C.F.R. § 4.7.  

The Board cannot conclude based on the psychiatric 
symptomatology that the Veteran's PTSD is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The evidence does not show 
symptoms such as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
that are indicative of a 100 percent rating.  Thus, the 70 
percent rating being assigned adequately addresses his PTSD 
symptomatology.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the Veteran is currently 
unemployed.  The evidence does indicate that the Veteran's 
PTSD has significantly impaired his occupational functioning.  
The Board observes, however, that the examiner pursuant to 
the most recent January 2007 VA psychiatric examination 
report indicated that the Veteran's PTSD was not the sole 
cause of his unemployability.  The examiner also referred to 
the Veteran's age, chronic history of substance abuse, and 
significant history of incarceration as also affecting the 
Veteran's employment.  Therefore, the evidence does not 
reflect that the Veteran's PTSD, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In sum, the Board grants an increased rating, to the level of 
70 percent, and no more, for PTSD.  The benefit-of-the-doubt 
rule has been applied in making the current decision.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating of 70 percent is granted for PTSD, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for hepatitis C.  The Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to this claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

As noted above, the Veteran had active service from February 
1969 to July 1970.  His DD-214 indicates that his 
occupational specialty was listed as a rifleman.  The Veteran 
contends that he incurred hepatitis C during his period of 
service due to heavy alcohol use and intravenous drug use 
because of his PTSD while he was in Vietnam.  The Veteran has 
also alleged that shots in service from an air gun and 
considerable sexual contact in Thailand caused his hepatitis 
C.  

The Veteran's service treatment records do not show treatment 
for hepatitis C or for any liver problems.  Such records do 
not show treatment for sexually transmitted diseases or 
alcohol or drug abuse.  

Post-service private and VA treatment records show treatment 
for disorders including chronic hepatitis and hepatitis C.  

For example, a July 1972 VA discharge summary, just two years 
after the Veteran's separation from service, related 
diagnoses of a stab wound to the abdomen and chronic 
hepatitis.  A July 1972 report of a liver (aspiration biopsy) 
related a diagnosis of chronic active hepatitis.  Hepatitis C 
was not specifically diagnosed at that time.  An October 1979 
treatment entry noted that the Veteran had chronic hepatitis 
A surface antigen with a positive history of drug abuse.  The 
diagnosis was chronic active hepatitis.  

A January 2003 VA treatment entry related an assessment that 
included hepatitis C positive, hepatitis B core antibodies 
positive, with the rest negative.  

A March 2003 VA examination report noted that the Veteran's 
claims file was "seen".  The examiner reported that the 
Veteran blamed shots in the service from an air gun and 
considerable sexual contact in Thailand for his hepatitis C.  
The Veteran reported that he never shared toothbrushes or 
razors.  He indicated that he used cocaine in the service 
intravenously and that they shared the needles.  He stated 
that he had no exposure to the blood or fluids of others and 
that he was out two years before he found out he had 
hepatitis C.  The Veteran indicated that he also used 
intravenous cocaine when he was out of the service and that 
he shared needles.  He also stated that he smoked cocaine as 
well.  As to an impression, the examiner indicated that the 
Veteran had hepatitis C with laboratory studies.  The 
examiner commented that the origin of the hepatitis C was due 
more than likely to the sexual intercourse and the 
intravenous drug use in the service and out of the service 
with shared needles.  It was noted that the Veteran could 
relate to no blood transfusion.  

The Board observes that it is unclear whether the examiner 
actually reviewed the Veteran's entire claims file.  The 
examiner related the Veteran's hepatitis C to both sexual 
intercourse and intravenous drug use during service and drug 
use out of service with shared needles.  The Board notes that 
the medical evidence does not specifically show treatment for 
sexually transmitted diseases or drug abuse during the 
Veteran's period of service.  Additionally, although chronic 
hepatitis is diagnosed in July 1972, it appears that 
hepatitis C was not diagnosed until many years, even decades 
later.  The Board also observes examiner did not provide any 
rationale for his opinion.  

Additionally, an April 2003 psychiatric evaluation report 
from A. K. Chen, M.D., noted that in 1992, the Veteran had 
jaundice, and that he underwent a liver biopsy.  Dr. Chen 
indicated that the Veteran was diagnosed with chronic 
hepatitis C at that time.  Dr. Chen stated that it was most 
likely that the Veteran had contamination and contracted the 
hepatitis C while he was in Vietnam from 1969 to 1970.  The 
Board observes there is no indication that Dr. Chen reviewed 
the Veteran's claims file and that he also did not provide a 
rationale for his opinion.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for hepatitis C.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for hepatitis C since June 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since June 2008 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination to determine whether he 
suffers from chronic hepatitis C and for 
an opinion as to whether such disorder is 
related to his military service.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
be sure to illicit from the Veteran and 
from review of the file, an accounting of 
all risk factors the Veteran may have had 
for contracting hepatitis C.  All tests 
deemed necessary should be conducted.  
Based on a review of historical records, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether the 
Veteran currently suffers from chronic 
hepatitis C, and if so, whether it is at 
least as likely as not that the Veteran's 
hepatitis C and is related to service.  
The examiner should also comment on the 
opinions from Dr. Chen and the VA examiner 
pursuant to the March 2003 VA examination.  
If an opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection 
hepatitis C.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


